t c memo united_states tax_court stephen d podd et al petitioners v commissioner of internal revenue respondent docket nos filed date kevin m flynn and julian w dority for petitioners john aletta elise frost alair and bradford a johnson for respondent the following cases are consolidated herewith for purpose sec_1 of trial briefing and opinion victor i podd docket no victor t podd docket no powertex inc docket no powertex inc docket no powertex inc docket no victor t podd docket no victor i podd docket no stephen d podd docket no julia podd docket no and powertex inc docket no memorandum findings_of_fact and opinion wells judge respondent determined deficiencies additions to tax and penalties in petitioners' federal income taxes as follows stephen d podd docket nos year deficiency dollar_figure big_number big_number penalties sec_6662 - dollar_figure dollar_figure victor i podd docket nos year deficiency penalties sec_6662 dollar_figure big_number big_number - dollar_figure big_number victor t podd docket nos year deficiency dollar_figure big_number big_number additions to tax penalties sec_6653 sec_6661 sec_6662 dollar_figure - - dollar_figure - - - dollar_figure big_number julia podd docket no deficiency penalties sec_6662 dollar_figure dollar_figure year powertex inc docket nos tax_year ended deficiency additions to tax under section penaltie sec_6653 a b a a dollar_figure big_number big_number dollar_figure - - - - - dollar_figure dollar_figure big_number - - - - dollar_figure percent of the interest due on dollar_figure respondent determined deficiencies in additions to tax and penalties in powertex inc 's withholding_tax as follows powertex inc docket nos tax_year ended deficiency additions to tax under section penaltie sec_6651 a a a a b sec_6662 - - - - dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure - - - - - - dollar_figure dollar_figure - big_number big_number - dollar_figure - dollar_figure - big_number big_number - - big_number - big_number - - dollar_figure - - - - - - - - - percent of the interest due on the deficiency pursuant to amended answers respondent asserts increased deficiencies additions to tax and penalties in petitioners' federal income taxes the increased deficiencies result from respondent' sec_2 assertion of additional constructive dividends to the individual petitioners which correspondingly results in increased additions to tax and penalties specifically respondent amended his answers to assert that certain payments deducted as management fees paid_by powertex inc to powertex plus international inc resulted in constructive dividends the amendments to answer assert such constructive dividends against several of the individual petitioners in addition to those against whom constructive dividends were determined in the notices of deficiency the amendments to answer also raise an alternative argument that if these payments are not constructive dividends they should be characterized as compensation income to the individual petitioners respondent also amended his answers with respect to certain royalty payments that respondent determined were not ordinary and necessary business_expenses pursuant to sec_162 in the notices of deficiency respondent's alternative position was that the royalty rate should be adjusted pursuant to sec_482 to percent by way of amended answers respondent asserts that the continued unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure statement of issues after concessions the issues remaining for decision are whether petitioner powertex inc is entitled to deduct certain royalty payments paid to certain individual petitioners or whether an adjustment under sec_162 or sec_482 is warranted whether consulting fees paid_by powertex inc to special commodities services inc are ordinary and necessary business_expenses deductible under sec_162 whether amounts deducted by powertex inc as management fees paid to powertex plus international inc are reasonable payments for services rendered whether the individual petitioners received constructive dividends continued appropriate royalty rate pursuant to sec_482 should be percent correspondingly respondent amended his answers to increase the constructive dividends asserted against several of the individual petitioners respondent bears the burden_of_proof with respect to the increased deficiencies additions to tax and penalties pleaded in the amended answers rule a in light of our holdings with regard to the issues raised in the amended answers however the location of the burden_of_proof is immaterial petitioners conceded several issues in the stipulations of facts additionally to the extent they did not address other issues on brief we consider such issues to have been conceded 91_tc_524 ndollar_figure whether petitioner victor i podd was a resident_of_the_united_states during and whether petitioners are liable for certain additions to tax and penalties as determined by respondent for convenience and clarity we have divided our opinion into separate segments the first segment sets forth general findings_of_fact applicable to all of the issues in the instant case each of the segments following our general findings_of_fact discusses one of the separate issues set forth above and sets forth our findings_of_fact and opinion concerning the respective issue i general findings_of_fact some of the facts have been stipulated for trial pursuant to rule the stipulations of facts are incorporated herein by reference and they are found accordingly at the time its petition was filed in the instant case powertex inc powertex was a new york corporation powertex's principal corporate office was located at rouses point new york at the time they filed their petitions in the instant case petitioners victor t and julia podd resided in mount royal quebec canada petitioner stephen d podd resided in north hero vermont and petitioner victor i podd resided in boca raton florida a founding of powertex powertex was incorporated under the laws of the state of vermont in by petitioner victor t podd mr podd his wife petitioner julia podd mrs podd and his brother alexander podd the original name of the corporation was powerstrap inc which was subsequently changed to powertex corporation inc in and finally to powertex inc in powertex was initially formed to be a packaging manufacturer powertex began its business operations in alburg vermont on property owned by mr podd in powertex expanded its business from the alburg facility to a new manufacturing plant in rouses point new york from through mr podd was the president chief_executive_officer and largest shareholder of powertex and mrs podd was its corporate secretary and treasurer from through their children victor i podd victor jr and stephen d podd stephen served as vice presidents of powertex from through all of the outstanding_stock in powertex was owned by mr podd victor jr stephen and mrs podd from through mr podd and his two sons collectively the podds and mrs podd were canadian citizens today powertex is a manufacturer of several products used in the shipping industry the core products sold by powertex are intermodal container liner systems used to transport such dry bulk flowable products as rice corn sugar carbon black and pvc resins intermodal cargo containers come in either or foot lengths and can carry up to tons of cargo an intermodal container liner is a plastic liner placed inside a shipping container for the purpose of protecting the contents from loss and contamination during shipment and to prevent corrosion of the container itself essentially the liner is a large plastic bag which conforms to the interior dimensions of the intermodal container the liner is attached to a bulkhead which acts as a sidewall and holds the cargo in the container and which contains a portal through which the cargo is loaded and unloaded after installation and inflation of the liner system inside the container cargo can then be conveyed into the container the container is then transported by rail truck or ship powertex currently manufacturers three principal types of intermodal container liner systems b the hideliner one of powertex’s earliest products consisted of an intermodal container liner system known as the hideliner during the 1970's mr podd became acquainted with several employees of sea-land service inc sea-land a company engaged in the commercial transportation business sea-land shipped raw green animal hides packed in salt the hides released contaminating fluids which combined with the salt had a caustic effect on the containers in which they were shipped in response to this problem mr podd developed the hideliner also known as the powerliner to be used for shipping raw green animal hides essentially the hideliner consists of a base sheet of foam material and a top cover sheet of polymeric material which is bonded to the base sheet and which extends over at least a portion of the walls of the container as designed it constitutes a liquid impervious liner useful in the transportation of raw animal skins mr podd filed a patent application_for the hideliner with the u s patent and trademark office on date on date the u s patent and trademark office issued united_states patent no big_number the '845 patent covering the hideliner invention on date mr podd licensed to powertex the exclusive right to manufacture market and sell the hideliner the terms of the agreement granted powertex an exclusive 6-year license in exchange for royalties of percent during the initial six-year term of the license and ½ percent during any extensions of the license the license agreement was renewed on date for an additional 6-year term c the sea bulk liner on date and date bert a bodenheimer an employee of sea-land filed patent applications for what would eventually come to be known as the sea bulk container liner system united_states patent numbers big_number and big_number collectively the sea bulk patents were issued on date and date respectively as a result of these applications these patents were subsequently assigned to sea-land by mr bodenheimer the sea bulk liner system was designed for use in shipping products in dry bulk form and also protects products against contamination and seepage during transport during the 1970's and through date sea-land licensed the exclusive rights to manufacture market and sell products covered by the sea bulk patents to tri-wall containers tri-wall the terms of the license agreement provided that tri-wall would pay royalties to sea-land at an initial rate of percent of net sales of sea bulk liners for the first year of the agreement percent for the second year and percent thereafter in date raymond stopper founded insta-bulk inc insta-bulk in houston texas insta-bulk like powertex was engaged in the business of manufacturing and selling intermodal container liners for use in the transportation industry during a dispute developed between insta-bulk sea-land and tri-wall concerning whether insta-bulk was manufacturing and selling liners which infringed upon the sea bulk patents during insta-bulk filed a request for declaratory_judgment with the united_states district_court in new york alleging that the sea bulk patents were invalid and unenforceable and that it was not infringing upon the sea bulk patents sea-land and tri-wall counterclaimed for damages resulting from insta-bulk’s alleged disclosure of tri-wall’s trade secrets and for infringement of the sea bulk patents by insta-bulk sea-land eventually became dissatisfied with tri-wall’s performance and therefore terminated its license agreement during or around date on date powertex entered into an exclusive license agreement with sea-land for use of the sea bulk patents sea-land license agreement the sea-land license agreement required for all sea bulk liners sold within the ocean container industry that powertex pay sea-land a royalty of percent of net sales of sea bulk liners and expend a minimum of percent of net sales of sea bulk liners for the purpose of marketing advertising and promotion of sea bulk liners for sea bulk liners sold outside the ocean container industry powertex was required to pay sea-land a royalty of dollar_figure for every sea bulk liner sold and to expend dollar_figure for each unit sold for the purpose of research_and_development of markets outside of the ocean container industry the sea-land license agreement was amended on date to provide that powertex would pay royalties quarterly at the rate of percent for the first big_number sea bulk liners sold ½ percent for the next big_number and percent for all units over big_number on date the agreement was again amended this time to provide that powertex would pay royalties quarterly at the rate of percent of net sales of sea bulk liners on date powertex entered into a sublicense agreement with insta-bulk for use of the sea bulk patents the agreement allowed insta-bulk to manufacture market and sell liners covered by the sea bulk patents in louisiana and texas the agreement provided that insta-bulk would pay royalties to powertex at the rate of percent of net sales of sea bulk liners for use in the ocean container industry for the first year and at the rate of percent of net sales thereafter for liners sold for use outside of the ocean container industry insta-bulk was required to pay powertex dollar_figure for each sea bulk liner sold on date insta-bulk and sea-land settled their litigation with insta-bulk agreeing to the validity and enforceability of the sea bulk patents and to infringement of one or more of the claims of the patents effective date the royalty rate for the insta-bulk sublicense was reduced to percent on date powertex terminated its sublicense agreement with insta-bulk d the amoco-style liner during mid-1985 gene rakar of amoco chemical company amoco approached mr podd concerning the feasibility of using intermodal container liners to transport pure terephthalic acid pta a fine white powder used to make polyester fiber in the fall of mr podd invited mr rakar frank hall amoco's marketing product manager and tracy sommer an engineer at amoco to observe a test loading of a sea bulk liner at general electric a powertex customer in selkirk new york after witnessing the demonstration the amoco personnel determined that the sea bulk liner was not acceptable for shipping pta due to the to hour loading time which needed to be shortened to approximately minutes additionally amoco needed a liner that was moisture sensitive and utilized a center discharge opening in order to be compatible with their customers' unloading equipment a short time later amoco employees visited another powertex customer in new orleans to witness another loading demonstration initial testing of the sea bulk liner supplied by powertex began in late and early at amoco's cooper river plant the powertex plant at rouses point new york manufactured the test liner mr podd worked closely with mr rakar mr sommer and mr hall in testing and modifying the liner in order to meet amoco's needs initially the sea bulk liner was modified by providing a center discharge opening in order to fit the unloading equipment of amoco's customers the liner was inadequate for unloading pta however due to its poor flow characteristics which resulted in the product's gathering in the corners and tearing of the liner when discharging in order to remedy the problem amoco hired contractors to install wooden triangles in the rear corners of the container by nailing them to the bracing attached to the container walls and floor during early amoco asked powertex to develop a liner and bulkhead compatible with amoco's loading and unloading equipment and to modify the liner bulkheads to display the words amoco and pta on date and date mr sommer sent letters to powertex recommending changes in the dimensions for the inlet and outlet openings located in the liner bulkhead from date through the following several months amoco and powertex personnel continued to test and modify the liner during that period the liner was modified by attaching the triangles to the rear bulkhead the size and dimensions of the triangles were subsequently modified to facilitate the discharge of the pta on date mr podd as president of powertex wrote to attorney kenneth l king of the law firm scully scott murphy presser in garden city new york to request that the firm represent him and powertex in filing patent applications for the inventions resulting from the modifications which had been made to the sea bulk liner in order to ship pta during date further changes were made to the liner based upon tests conducted at amoco's belgian plant which included improving the triangular diagonals to ensure that the liner fell into place against the walls and floor of the container installing bungee cords on the sides of the liner and adding bracing at the rear bulkhead to prevent it from bulging upon discharge during date powertex supplied amoco with or modified liners which were loaded with pta and shipped to amoco's customers in taiwan upon unloading however the liners completely failed resulting in total loss of the pta shipment during july and august of several modified liners supplied by powertex were loaded with pta and shipped to amoco's customers in hong kong and taiwan those liners also failed to unload properly however because several hundred pounds of pta remained inside the container in response to such problems the liner was modified by changing the angles of the triangles to allow the pta to more easily flow out upon unloading removing the front bulkhead and replacing it with a wooden nailing strip laminated to the liner adding shake-out straps to assist in removing the pta and separating the liner from the bulkhead thereby allowing the triangles to function without tearing the liner when the pta was unloaded mr sommer and other amoco engineers worked closely with powertex in determining the proper size and shape of the triangles on date mr podd filed a patent application with the u s patent and trademark office for an intermodal container liner system the key features of which include a prefabricated collapsible bulkhead that is easily installed in an intermodal container another important feature is the provision for hinged triangular corner members designed to funnel the cargo towards a center discharge opening thus preventing the product from gathering in the corners of the container upon unloading during late amoco increased its purchases of the modified liner as the initial testing had been completed during date powertex shipped liners to amoco's belgian plant for testing amoco was not satisfied with those liners because they employed cardboard triangles which bowed under the weight of the product thereby leaving approximately pounds of pta in the liner corners after that test additional improvements were made to the liner to meet the needs of amoco's customers including modifying the bracing system outlet spout and size and slope of the triangles during date amoco chose powertex as its sole source of intermodal container liners because powertex and amoco had developed a good working relationship powertex sold its liners at a reasonable price and powertex had agreed to build a facility near amoco's cooper river plant thus ensuring an alternative supply source should production become impaired at the rouses point facility during date amoco and powertex discussed entering into a purchasing agreement for amoco's liner requirements and the opening of a second manufacturing_facility near amoco's cooper river plant on date powertex and amoco executed a blanket purchase agreement in the agreement amoco agreed to purchase liners for its cooper river plant exclusively from powertex during the 2-year period commencing date the agreement was renewable by amoco for four 1-year periods provided estimates of amoco's liner requirements set forth guaranteed prices and imposed manufacturing specifications the agreement also allowed powertex to supply amoco with liners at the end of the initial 2-year period at matching prices if a competitor offered to sell non-infringing liners at lower prices during the podds incorporated powertex south carolina powertex sc in moncks corner south carolina which began manufacturing liners for amoco's cooper river plant in april of eventually powertex sc came to sell percent of the liners it manufactured to customers throughout the world powertex sc did not pay any royalties to the podds or powertex for its sale of the amoco liners on date mr podd filed a patent application with the u s patent and trademark office for certain improvements on the date application although amoco made several suggestions and requests during the developmental stages of the liner system amoco did not assert any ownership rights in the invention on date and date united_states patent numbers big_number and big_number respectively the amoco patents were issued to mr podd by the u s patent and trademark office for the invention subsequently powertex filed applications in several countries for foreign counterpart patents concerning the amoco liner listing mr podd as the inventor several foreign counterpart patents were subsequently published as a result of the applications powertex paid the legal expenses and filing fees for both the u s and foreign counterpart patents concerning the amoco liner on its corporate tax returns the expenses and fees were either claimed as deductions or capitalized powertex sued insta-bulk for infringement of the amoco patents on date in settlement of the litigation an agreement was executed which provided that powertex would grant insta-bulk a limited exclusive non-transferrable license to make petitioners contend that applications for foreign counterpart patents were filed by powertex because at that time canada was not a signatory to the patent cooperation treaty and therefore mr podd could not file for such patents but powertex a united_states_corporation could it is not clear from the record why powertex rather than mr podd brought suit against insta-bulk nor is the period in time when this suit took place disclosed in the record and sell to union carbide corporation intermodal bulk container liners using the amoco patents and their foreign counterparts in exchange for such license insta-bulk agreed to pay a royalty of percent of the gross_sales of such liners the agreement also provided that powertex is granted a limited exclusive non- transferrable license to make and sell to amoco intermodal bulk container liners having inflatable air corner bags using patents owned by raymond stopper of insta-bulk in exchange for such license powertex agreed to pay a royalty of percent of the gross_sales of such liners e the tri-podd license agreement during late sales of amoco liners became an increasingly significant portion of powertex's total sales with net profit margins for these sales increasing to percent by sales of amoco liners accounted for the following percentages of powertex's overall business fiscal_year percentage of total sales sales of amoco liners contributed to significantly increased profits for powertex as shown below fiscal_year net taxable_income dollar_figure big_number big_number big_number big_number big_number during date mr podd discussed with his accountant ronald r plante of peat marwick the possibility of licensing the amoco patents to powertex the discussion was motivated in part by the increasing amounts of taxable_income that powertex was expected to earn from the increased sales of amoco liners in date at the end of powertex's fiscal_year mr podd and mr plante again discussed licensing the amoco patents to powertex and set the royalty rate pincite percent of net sales of amoco liners powertex did not make any royalty payments for use of the amoco patents during the fiscal years ending date through date on its federal corporate_income_tax returns for the fiscal years ending date and date powertex reported paying royalties of dollar_figure and dollar_figure respectively on date and date powertex issued checks to mr podd in the amounts of dollar_figure and dollar_figure respectively such amounts represented the amounts deducted by powertex for royalties on its federal corporate_income_tax returns less a 10-percent withholding_tax payment each of the podds reported one third of the amount which powertex deducted as royalty expenses as royalty income on their individual federal_income_tax returns form sec_1040nr powertex created a ledger entitled royalties payable to victor t podd in order to keep track of the royalties payable on sales of the amoco liners on date respondent mailed an audit letter to powertex indicating that its federal_income_tax return was being audited after respondent's audit had begun powertex changed the ledger's title to royalties payable to victor t podd victor i podd and stephen d podd and provided a copy to respondent during mr podd and mr plante began drafting a licensing agreement for the amoco patents using the sea-land agreement as a model a written license agreement was not executed however until after respondent's audit had begun during late december of or january of the podds individually and mrs podd as secretary of powertex executed a document entitled tri-podd license agreement which was dated as of date at the same time the parties executed an amendment to that document dated as of date subsequently a second amendment to this agreement dated as of date was drafted and executed the tri-podd license agreement provided for royalty payments to the podds of percent of powertex's net sales of amoco liners in exchange for the right to use the amoco patents the agreement's term was years commencing date and renewable by powertex if it sold at least big_number amoco liners in fiscal_year the agreement further provided podd hereby grants to powertex for the full term of this agreement and any extension thereof the sole and exclusive right and license to manufacture market and sell amoco style units and any and all other devices methods and processes covered by the patents and patent applications listed in the attached exhibit a said right and license shall be world-wide in scope and shall include the right to use and enjoy said patent rights and permit others to use and enjoy said patent rights including the marketing and sale of amoco style units for uses outside of the ocean container industry under the agreement the podds also granted a license to powertex for the exclusive worldwide right to use the trademark powerliner in connection with products covered by the licensed patents without an additional royalty powertex also agreed to assume financial responsibility to the extent of dollar_figure per year commencing on date for costs incurred by the podds or powertex in defending and litigating patent infringement claims the agreement provided that it would be construed and governed by new york law the agreement failed to identify the patents covered the only reference to specific patents was contained in the following clause c powertex may terminate this agreement as of the tenth day following the sending of a notice of such termination to podd if any court of competent jurisdiction of last resort shall render a final adjudication holding that the amoco style united stated sic patents numbers big_number and big_number are invalid the agreement indicated that the specific patents covered were contained in exhibit a exhibit a however was not created until and was first provided to respondent during date the first amendment to the agreement effective date reduced the royalty rate to ½ percent and obligated powertex to assume full financial responsibility for the costs of defending and litigating patent infringement claims the second amendment to the agreement required the podds to disclose improvements or further inventions embodying the ideas covered by the licensed property to powertex and if the improvements were dominated by the licensed patents the podds would disclose to powertex the method of making and using the improvements and allow it to make use and sell products containing such improvements royalty free the amendment also allowed the podds to apply for patents concerning the improvements in other countries at powertex's expense and discretion ii issue whether powertex is entitled to deduct royalty payments or whether an adjustment under sec_162 or sec_482 is warranted findings_of_fact respondent's notices of deficiency in the notices of deficiency respondent disallowed deductions claimed by powertex for royalty expenses on its federal_income_tax returns for the years ending date and date in the amounts of dollar_figure and dollar_figure respectively respondent determined that such amounts were not ordinary and necessary business_expenses under sec_162 or were not expended for the purpose designated alternatively respondent determined that mr podd did not engage in the amoco patent transactions between himself and powertex at arm's length and accordingly respondent made adjustments pursuant to sec_482 respondent initially determined an alternative adjustment under sec_482 using a percent royalty rate resulting in a disallowance of royalty expenses claimed for the years ending date and date in the amounts of dollar_figure and dollar_figure respectively respondent's answer was amended to assert an arm's-length royalty rate pursuant to sec_482 of percent the experts’ positions a respondent’s experts i joel e lutzker mr lutzker received his b a in physics from new york university and his j d from new york university school of law he has been active in the fields of patents trademarks and copyrights for years and is currently a partner in the intellectual_property law firm of amster rothstein ebenstein mr lutzker's reports examined the ownership of the amoco patents and their validity and enforceability mr lutzker began by examining several different theories under which powertex could be found to have an ownership_interest in the patents he explained that under the corporate opportunity doctrine the fiduciary responsibility of a corporate officer to act in the corporation's best interests could create an obligation to assign a patent such an obligation could also arise under the alter ego theory where the corporate officer completely dominates the affairs of the corporation a corporation could also derive an ownership_interest where there is an implied contractual relationship for the inventor employee to assign an interest in a patent to the corporation additionally when an employee is specifically hired to devote his efforts to a particular problem any invention that results from the performance of that work belongs to the employer pursuant to the hired to invent doctrine finally although not as strong as an actual ownership_interest a corporation that has gained shop rights in an invention is entitled to a royalty-free nonexclusive license to practice the invention ie where an employee conceives and perfects an invention during the hours of employment working with the employer's materials and appliances after examining the relevant facts mr lutzker determined that powertex owned the amoco patents because of the obligations of the podds as corporate officers because the podds agreed to assign the patents and because the podds were hired to invent alternatively mr lutzker determined that powertex at least had shop rights in the patents which allowed it to use the patents without paying any royalties turning to the issues of validity and enforceability mr lutzker explained that a patent is invalid if the claimed invention is not new or it is obvious in light of the knowledge in the technical art which existed at the time that the claimed invention was conceived he also stated that a patent will be unenforceable where the patent applicant has engaged in inequitable conduct before the u s patent and trademark office ie where the applicant breaches the duty_of candor and good_faith by failing to disclose all material information concerning the patentability of the invention after examining the circumstances surrounding the issuance of the amoco patents mr lutzker concluded that there was strong evidence that both patents were unenforceable due to mr podd's failure to disclose material prior art to the u s patent and trademark office he further concluded that a strong argument could be made that both patents were invalid because certain prior art renders each claim of the patents obvious ii robert goldscheider mr goldscheider received his b s in economics from columbia university in and his j d from harvard law school in he has more than years of experience in the licensing field and is a frequent lecturer on problems involving the transfer and commercialization of technology mr goldscheider's expert report and his rebuttal report were limited to the issue of a reasonable royalty rate for a license of the amoco patents he indicated that the issues of patentability and enforceability of the patents were outside the scope of his expertise and that he would therefore rely on mr lutzker's reports as to those issues essentially mr goldscheider adopted mr lutzker's conclusions that the amoco patents were invalid and unenforceable and that powertex owned or at least had shop rights in such patents he determined that due to such factors powertex received nothing of value pursuant to the tri-podd license agreement and that the appropriate royalty rate should be zero percent as an alternative position mr goldscheider determined that a 2-percent royalty may be reasonable he arrived at that figure by starting with the percent royalty rate he determined was applicable under the sea- land powertex license of the sea bulk patents as of date he then described a hypothetical noninfringing alternative to the amoco liner and reasoned that because the amoco patents could be easily circumvented by such an alternative the royalty rate should be less than half of the 5-percent rate applicable under the sea- land powertex license of the sea bulk patents b petitioner’s experts i donald s chisum professor chisum currently teaches at santa clara university school of law from through he was a member_of_the_faculty at the university of washington school of law since he has regularly written and lectured on the subject of intellectual_property and patent law and he is the sole author of a multiple volume reference treatise patents a treatise on the law of patentability validity and infringement he is also of counsel to the law firm of morrison foerster in san francisco professor chisum's expert report and his rebuttal report were limited to the issue of the ownership of the amoco patents as between powertex and mr podd professor chisum began his analysis with the general proposition that the actual human inventor owns the patent rights to an invention until those rights are transferred he stated that there are several exceptions to the general_rule including an express or implied contract to assign patent rights the hired to invent doctrine the corporate opportunity doctrine the alter ego theory and the shop right doctrine professor chisum examined the legal framework underpinning each of the exceptions to the general_rule he determined that none of the exceptions apply to give powertex an ownership_interest in the amoco patents accordingly professor chisum concluded that mr podd has been the legal and equitable owner of the amoco patents at all times and that any rights powertex has in those patents derive solely from the tri-podd license agreement ii gayle parker mr parker received his b s in industrial engineering from lafayette college in and his j d from george washington university in from to he worked as a patent examiner in the u s patent and trademark office from to he was the director of licensing and patent counsel for the national aeronautics and space administration headquarters since he has been the president of technology licensing corporation and of counsel to a patent law firm larson taylor in arlington virginia mr parker's expert report and his rebuttal report were limited to examining the reasonableness of the royalties paid pursuant to the tri-podd license agreement mr parker began by analyzing the relevant factors identified in sec_1_482-2 income_tax regs he determined that under the tri-podd license agreement powertex received a can't lose practically risk free patent protected competitive sic free fully developed commercially successful and a higher priced high profit product together with a built-in ready to purchase large consumption customer he concluded that a high royalty was warranted mr parker calculated a reasonable rate by hypothesizing that the parties to a licensing agreement would initially determine a starting value for the royalty rate the approach he used to determine the starting value was to evaluate the royalty with reference to rates for similar patents in similar circumstances and to treat the royalty as a direct function of forecasted profits to be derived from the sale of amoco liners under the first approach mr parker considered the powertex sea-land license regarding the sea bulk patents and the powertex insta-bulk sublicense regarding the sea bulk patents to be comparable to the amoco patents he concluded however that the tri-podd license agreement gave many special advantages not found in the license agreements regarding the sea bulk patents and therefore a much higher royalty was justified under the second approach the parties to the license agreement would determine a royalty rate by determining a reasonable division of profits anticipated through exploitation of the licensed technology mr parker noted that because a licensee typically assumes greater financial risk in commercializing technology a conservative rule_of thumb in royalty negotiations allocate sec_25 percent of the anticipated profits to the licensor mr parker noted however that such percentage can be negotiated upward or downward and because mr podd brought a strong arsenal of assets to the licensing negotiations he could demand a royalty rate which would entitle him to to percent of the anticipated profits mr parker used such an allocation of profits to determine that mr podd was entitled to royalties in the range of to percent and that a royalty rate in the range of to percent is definitely reasonable in using the allocation of profits to determine a reasonable royalty rate however mr parker used actual rather than projected sales data in his calculations iii george m thomas mr thomas received his b s in mechanical engineering from the university of south carolina in and his l l b from the american university law school in from to he worked as a patent examiner in the united_states patent office in washington d c since he has been continuously engaged in the practice of patent trademark and copyright law he is currently the senior partner in the firm of thomas kayden horstemeyer risley in atlanta georgia mr thomas prepared two expert witness reports first and supplemental which addressed the validity and enforceability of the amoco patents and the reasonableness of the royalties paid pursuant to the tri-podd license agreement mr thomas began his analysis of the validity of the amoco patents by noting that patent applications are subject_to a rigorous examination process performed by a patent examiner trained in the particular technical field to which the patent application is directed he noted that an issued patent is presumed to be valid and that one who challenges validity must prove by clear_and_convincing evidence that the patent is invalid mr thomas then performed a detailed analysis of each claim of the amoco patents and after comparison to other patents issued for intermodal container liners concluded that both patents were valid next mr thomas analyzed the enforceability of the patents he noted that because of the ex_parte nature of a patent application a patent applicant has a duty to act with candor good_faith and honesty in dealing with the u s patent and trademark office and must disclose all prior art known to the applicant which is material to the patent application if that duty is breached a patent may be held unenforceable because of the inequitable conduct in order to prove such inequitable conduct one challenging a patent must prove materiality of prior art knowledge by the patent applicant of prior art and its materiality and failure to disclose the prior art to the u s patent and trademark office with intent to mislead or deceive applying the foregoing standard to the facts of the instant case mr thomas concluded that the amoco patents could not be held unenforceable for inequitable conduct finally mr thomas calculated a royalty rate applicable to the licensing of the amoco patents he began by stating that the license of the amoco patents to insta-bulk in settlement of the litigation with powertex was evidence of what a reasonable royalty would be in an arm's-length_transaction he then determined that a higher royalty rate was justified under the tri-podd license agreement because the rights granted therein did not restrict sales to a single customer and because of the provision including all improvement patents developed by the podds rather than analyzing the relevant factors identified in sec_1_482-2 income_tax regs mr thomas next proceeded to analyze factors set forth in 318_fsupp_1116 s d n y modified 446_f2d_295 2d cir which dealt with determination of the amount of a reasonable royalty to be paid_by an infringer to the patent holder based on his analysis of such factors he concluded that mr podd could command a royalty in an arm's-length_transaction of greater than the royalty for the restricted license of insta-bulk probably opinion analysis of arm’s-length royalties for use of intangibles a sec_482 in general section gives respondent broad authority to allocate income deductions credits or allowances between commonly_controlled_organizations_trades_or_businesses if respondent determines that the reallocation is necessary to prevent the evasion of taxes or clearly to reflect the income of the controlled entities the purpose of sec_482 is to prevent the artificial shifting of the net incomes of controlled taxpayers by placing controlled taxpayers on par with uncontrolled unrelated taxpayers 102_tc_149 96_tc_226 see also 92_tc_525 affd 933_f2d_1084 2d cir edwards v sec_482 provides as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible commissioner 67_tc_224 sec_1_482-1 income_tax regs the commissioner's authority to make allocations under sec_482 is broad edwards v commissioner supra pincite 55_tc_928 the commissioner's sec_482 determination must be sustained absent a showing that he has abused his discretion 85_tc_754 affd 849_f2d_393 9th cir consequently the taxpayer bears the heavier than normal burden of proving that the commissioner's sec_482 allocations are arbitrary capricious or unreasonable 489_f2d_957 2d cir affg 58_tc_10 seagate tech inc consol subs v commissioner supra pincite 88_tc_252 whether the commissioner's discretion has been exceeded is a question of fact 56_tc_961 in reviewing the reasonableness of the commissioner's allocation under sec_482 we focus on the reasonableness of the result not the details of the in the instant case petitioners thus bear the burden of proving that respondent's downward adjustment of the royalty rate pursuant to sec_482 to percent in the notices of deficiency is arbitrary capricious or unreasonable because respondent amended his answers to assert that the appropriate royalty rate pursuant to sec_482 should be percent the burden of proving that the royalty rate should be adjusted below percent rests with respondent rule a see also supra note methodology employed bausch lomb inc v commissioner supra pincite see also 372_f2d_990 in addition to proving that the deficiencies set forth in the notice_of_deficiency are arbitrary capricious or unreasonable the taxpayer has the burden of proving satisfaction of the arm's-length standard see sundstrand corp v commissioner supra pincite b the regulations in general sec_1_482-2 income_tax regs provides a framework for determining an arm's-length consideration for the transfer sale assignment or loan of intangible_property or an interest therein between members of a group of controlled entities sec_1_482-2 income_tax regs specifically identifies patents as intangible_property accordingly we shall apply sec_1_482-2 income_tax regs in making our inquiry as to an arm's-length consideration for the rights powertex received under the tri-podd license agreement an arm's-length consideration is defined specifically as the amount that would have been paid_by an unrelated party for the same intangible_property under the same circumstances sec_1_482-2 income_tax regs the best indication of such arm's-length consideration generally is transfers by the same transferor to unrelated parties for the same or similar intangible_property under the same or similar circumstances id if a sufficiently similar transaction involving an unrelated party is unavailable the arm's-length consideration is determined by evaluating various facts and circumstances sec_1_482-2 income_tax regs the relevant factors identified in sec_1_482-2 income_tax regs for determining the amount of an arm's-length consideration where an adequately similar transaction is absent are sec_1_482-2 income_tax regs was effectively superseded by sec_1_482-4t temporary income_tax regs fed reg date generally effective for taxable years beginning after date additionally sec_482 was amended for tax years beginning after date by the addition of the following sentence at the end thereof in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the effect of the amendment to sec_482 is that we may consider the actual profits realized by the transferee through its use of the intangible_property h rept 1986_3_cb_425 the committee does not intend however that the inquiry as to the appropriate compensation_for the intangible be limited to the question of whether it was appropriate considering only the facts in existence at the time of the transfer the committee intends that consideration also be given the actual profit experience realized as a consequence of the transfer the statutory amendment to sec_482 is apparently in conflict with sec_1_482-2 income_tax regs which provides that only the prospective profits to be realized by the transferee through its use of the property may be considered in the determination of the amount of an arm's-length consideration ie without consideration of subsequent actual profits see 92_tc_525 unlike both respondent and petitioners' experts we find little relevance in b l ireland's actual results of operations during and such information would not have been available in to a potential licensee negotiating a license agreement which was entered on date affd 933_f2d_1084 2d continued a the prevailing rates in the same industry or for b the offers of competing transferors or the bids of similar_property competing transferees c the terms of the transfer including limitations on the geographic area covered and the exclusive or nonexclusive character of any rights granted d the uniqueness of the property and the period for which it is likely to remain unique e the degree and duration of protection afforded to the property under the laws of the relevant countries f value of services rendered by the transferor to the transferee in connection with the transfer within the meaning of paragraph b of this section g prospective profits to be realized or costs to be saved by the transferee through its use or subsequent transfer of the property h the capital_investment and starting up expenses required of the transferee i the next subdivision is j j the availability of substitutes for the property transferred k the arm's length rates and prices paid_by unrelated parties where the property is resold or sublicensed to such parties l the costs incurred by the transferor in developing the property and m any other fact or circumstance which unrelated parties would have been likely to consider in determining the amount of an arm's length consideration for the property c the court’s holding as to the arm’s-length royalty rate we must decide whether the record contains a sufficiently similar transaction involving an unrelated party petitioners point to the license agreement entered into between powertex and insta- bulk in settlement of their litigation as a sufficiently similar transaction involving an unrelated party respondent disagrees continued cir primarily because the license was granted in settlement of litigation we agree with respondent although we agree that the powertex insta-bulk license agreement covering the amoco patents represents a transfer involving the same or similar intangible_property we do not believe that the transfer occurred under the same or similar circumstances as the transfer in issue in the instant case we believe that the cross-license agreements which powertex and insta-bulk entered into represent nothing more than the price at which those parties were willing to discontinue their litigation and do not necessarily establish an arm's-length royalty rate license fees negotiated in settlement of litigation may not be indicative of a true arm's- length royalty rate because of the incentive to avoid high litigation costs see 130_us_152 575_f2d_1152 ndollar_figure 6th cir consequently we find that the powertex insta-bulk license agreement covering the amoco liner was not a sufficiently similar transaction as contemplated by sec_1_482-2 income_tax regs having found that the record does not contain a sufficiently similar transaction involving an unrelated party we must attempt to construct an arm's-length royalty in doing so we look to the relevant factors identified by sec_1_482-2 income_tax regs we are not completely satisfied with the methodology employed or the results reached by either party we conclude that petitioner has shown that the royalty rate advanced by respondent is unreasonably low and therefore is arbitrary capricious and unreasonable seagate tech inc consol subs v commissioner supra sundstrand corp v commissioner supra on the other hand we believe that the royalty rate advocated by petitioner is unreasonably high for the property involved in this case we have evaluated all of the arguments raised by the parties in reaching our conclusion we draw on the record as a whole to determine the royalty rate at which we believe unrelated parties under the facts and circumstances of the instant case would have arrived for the intangibles in issue see sundstrand corp v commissioner t c pincite bausch lomb inc v commissioner supra pincite and we concentrate only on those factors that we believe are necessary to a complete understanding of our holding as to what would be a reasonable arm's-length consideration for the license of the patent we have carefully scrutinized the experts' reports and the clarifying testimony given at trial by each expert as to his respective report we are not constrained to follow the opinion of any expert when the opinion is contrary to our own judgment we may adopt or reject expert testimony whichever in our judgment is most appropriate 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 we are not limited to choosing the opinion of one expert over another but may extract relevant findings from each in reaching our own conclusions 84_tc_722 we find significant errors in the approach of each of the parties' experts in determining a reasonable royalty rate for example mr parker proceeded under the assumption that a prospective licensee would have no doubts as to the validity enforceability and ownership of the amoco patents he made no attempt to quantify the differences between the licenses of the sea bulk patents and the license of the amoco patents mr thomas relied on the license of the amoco patents by powertex to insta-bulk in settlement of their litigation as a sufficiently similar transaction involving an unrelated party as we noted above however the fact that this license was granted in settlement of litigation prevented it from being a sufficiently similar transaction for purposes of sec_1_482-2 income_tax regs additionally we are puzzled as to his decision to examine the factors found in georgia-pacific corp v u s plywood corp f_supp pincite instead of those enumerated in sec_1_482-2 income_tax regs although some of the georgia- pacific corp factors are similar to those listed in the regulation several are not for example the georgia-pacific corp factors include the derivative effect of selling the patented product in promoting sales of other products of the licensee and opinions from expert witnesses factors which are not included in the regulation finally mr thomas' basic approach was to rely on the powertex insta-bulk settlement license of the amoco patents as evidence of a clearly arm's-length_transaction he then pointed to the advantages inherent in the tri-podd license agreement as justifying a royalty of greater than probably with no effort to quantify the effect of the asserted advantages as to mr goldscheider his entire opinion is grounded on mr lutzker's opinion that the amoco patents are invalid unenforceable and owned by powertex he made no attempt to evaluate the relevant factors identified in sec_1_482-2 income_tax regs and his reports added little to what was provided by mr lutzker moreover we found mr goldscheider's demeanor at the trial to take away from his credibility as he acted more like an advocate rather than the independent and detached professional that he should have been consequently we will evaluate the appropriate factors set forth in sec_1_482-2 income_tax regs in order to in a previous case before a federal district_court in texas mr goldscheider offered expert testimony on the subject of what a reasonable royalty would be and the judge in that case commented that mr goldscheider's credibility was adversely affected due to his appearance as an advocate rather than a detached expert kerwit medical prods inc v n h instruments inc u s p q n n d tex we will tolerate no less than detached neutrality from an expert witness see 94_tc_570 an expert witness loses his usefulness and credibility by becoming merely an advocate for one side see eg 74_tc_441 determine the arm's-length consideration for the property transferred to powertex in arriving at our conclusion we begin by considering the prevailing royalty rates for intermodal container liners as established by the record the only liner for which we have data concerning licenses granted to unrelated third parties is the sea bulk linerdollar_figure the record reveals that the license agreements for use of the sea bulk liner patents have provided many different royalty rates sea-land initially licensed the sea bulk patents to tri-wall containers in exchange for royalties of percent of net sales for the first year percent for the second year and percent for subsequent years sea-land licensed the sea bulk patents to powertex initially for a 10-percent royalty then included quantity discounts which could reduce the royalty first to ½ percent and then to percent and finally for a flat percent for all sales after september dollar_figure powertex sublicensed the sea bulk patents to insta-bulk in an agreement providing for percent royalties in the first year and percent thereafter the because the license by powertex of the amoco patents to insta-bulk was granted in settlement of litigation we do not consider it useful here mr parker petitioner's expert ignored the provision in the agreement requiring powertex to also pay percent of net sales for the purpose of marketing advertising and promotion when he evaluated the royalties payable by powertex for use of the sea bulk patents we do likewise agreement was later amended to provide for royalties at a 13-percent rate effective date accordingly by the sea bulk patents were being licensed at royalty rates of percent and percent we believe that this range of royalties circumscribes the appropriate royalty rate to be paid for use of the amoco patents as well petitioners describe the amoco patents as being superior to the sea bulk patents and therefore capable of commanding higher royalty rates we believe however that the amoco patents can best be described as more specialized and designed for a particular use whereas the sea bulk patents were intended for more general usage petitioners also point to the substantial increase in profits of powertex that resulted from sales of the amoco liners as a factor to justify a high royalty rate although we agree that the amoco patents were an important factor in generating those profits we believe that they were not the only catalyst during amoco chose powertex as its sole source of intermodal container liners in part because they had developed a good working relationship and powertex had agreed to build a facility near amoco's cooper river plant the skill and expertise which the podds had accumulated in designing and manufacturing liners also influenced the profitability of powertex consequently we do not agree with petitioners that the substantial increase in profits of powertex is attributable exclusively to use of the amoco patents the expert witnesses who appeared in the instant case presented us with an overwhelming amount of information and arguments concerning the validity enforceability and ownership of the amoco patents in our order dated date we stated that the parties were not permitted to introduce evidence to collaterally attack the validity of the patents in this court 23_bta_71 affd 65_f2d_262 5th cir r m smith inc v commissioner tcmemo_1977_23 but that the parties were permitted to introduce such evidence to show the scope of the patents the potential availability of noninfringing substitutes the potential for litigation over the validity of the patents and how such matters might affect the royalty rate that would be set by parties bargaining at arm's length after evaluating the evidence and the arguments presented by the parties we believe that a licensee of the amoco patents would consider these issues when negotiating a royalty rate for their usage see smith v commissioner tcmemo_1981_219 a potential purchaser of a patent will consider its validity difficulty of enforcement and potential litigation as relevant to the amount it is willing to pay affd without published opinion 691_f2d_508 9th cir we believe that an evaluation of the foregoing factors results in a royalty towards the middle of the to 13-percent range we identified above using our best judgment and evaluating the record as a whole we conclude that a royalty of percent of net sales of amoco liners is a reasonable arm's-length consideration pursuant to sec_482 for the intangibles in issuedollar_figure iii issue whether consulting fees paid_by powertex to special commodities services inc are ordinary and necessary business_expenses deductible under sec_162 findings_of_fact from through james l clark mr clark was employed by sea-land as its director of corporate terminal operations and director of special commodities services his responsibilities included managing the license agreement between powertex and sea- land and providing technical support marketing assistance and advice for assisting sea-land's customers in using sea bulk liners pursuant to the license agreement between sea-land and powertex mr clark was responsible for providing technical_advice and marketing assistance to powertex during the first year of the agreement and subsequently for using his best efforts to assist powertex in promoting sea bulk liners as a sea-land employee mr clark negotiated and executed the license agreement between powertex and sea-land several respondent also disallowed the royalty expense deduction sec_12 claimed by powertex under sec_162 on the grounds that they were not ordinary and necessary business_expenses on the grounds that powertex actually owned or at least had shop rights in the amoco patents in light of our holding that a royalty of percent constitutes an arm's-length consideration pursuant to sec_482 such a royalty is deductible pursuant to sec_162 as well see r t french co v commissione60_tc_836 the arm's-length test commonly associated with sec_482 is equally applicable in ascertaining the ordinary and necessary character of a payment to a related_party that is deducted under sec_162 amendments to the agreement lowering the royalty rate sea-land's agreement to sell the sea bulk patents to powertex and sea- land's agreement to license its sea bulk trademark to powertex mr clark also approved the sublicense agreement between powertex and insta-bulk during mr clark authorized sea-land to give free freight to powertex for the shipment of liners to powertex customers mr clark retired from sea-land on date subsequently on date the free freight arrangement for shipment of powertex liners to customers was terminated by sea-land on date mr clark incorporated special commodities services inc scs under the laws of the state of new jersey mr clark was the president of scs and mary j clark was its secretary and treasurer the outstanding_stock of scs was owned percent by mr clark percent by mary j clark and percent each by dana j and mark a clark during or around date powertex began making periodic_payments to scs at some point mr podd and mr clark executed an agreement dated as of date concerning these payments which provided whereas scs inc was in part instrumental in powertex's obtaining that exclusive license the sea-land license through consultations with powertex during and subsequent to the negotiations between powertex and sea land whereas powertex and scs inc believe it to be in their mutual best interests for powertex to continue to receive marketing and technical_advice on the manufacture marketing and sales of sea bulk units powertex hereby grants to scs inc for the full term of powertex's exclusive licensing agreement with sea land service on the sea-bulk units and any extension thereof this consulting agreement to utilize scs inc 's technical expertise in the manufacturing marketing and sale of the sea bulk units throughout the world the agreement provided that notices to scs should be sent to mr clark's condominium located pincite patten avenue unit long branch new jersey mr clark did not purchase the condominium until date pursuant to the agreement powertex was required to pay scs a commission of ½ percent of net sales of sea bulk liners by powertex and its sublicensee insta-bulk beginning with the quarter ending date through date the commission was increased to ½ percent of net sales of sea bulk liners and for sales by insta-bulk the commission remained pincite ½ percent during the period from mid-1985 through date powertex paid approximately dollar_figure to scs pursuant to the agreement on date sea-land filed a lawsuit in the superior court of new jersey against mr clark mary j clark scs powertex and mr podd based on claims of fraud commercial bribery conspiracy and breach of fiduciary duties in order to recover the payments made to scs the suit sought damages and demanded that scs return the payments made by powertex the relevant portions of the complaint stated unbeknownst to sea-land in or about the time the patent licensing agreement was negotiated and entered into between powertex and sea-land james clark and podd negotiated an additional compensation arrangement in exchange for james clark's insuring the success of the patent licensing agreement podd agreed to pay james clark a bribe or kickback equal to ½ of the sales of sea-bulk liners by powertex upon information and belief the kickbacks to james clark were increased to ½ of sales in or about mid in an effort to conceal the kickbacks paid to james clark podd and clark entered into a consulting agreement between special commodities services inc scs and powertex the consulting agreement was dated date and executed by james clark as the president of scs mary clark as the vice president secretary and treasurer of scs and victor podd as president of powertex upon information and belief scs was a shell corporation established by james clark for the sole purpose of concealing the kickbacks paid_by victor podd and powertex to james clark upon information and belief james clark provided no consulting services or services of any kind to powertex or victor podd all of james clark's activities regarding powertex were in his role as an employee of sea-land the lawsuit was settled in or around date with respect to mr clark mary clark and scs and during or around date with respect to powertex and mr podd the terms of the settlements were not submitted in evidence opinion in the notice_of_deficiency respondent disallowed the dollar_figure deduction claimed by powertex for consulting fees paid to scs for the fiscal_year ending date respondent determined that the fees were neither ordinary and necessary business_expenses nor expended for the designated purpose respondent did not assert that the deduction for payments to scs should be disallowed under sec_162 as an illegal_bribe or kickback we suspect that respondent's hesitancy to pursue a sec_162 argument is due to the fact that respondent would bear the burden of proving by clear_and_convincing evidence that the payments were illegal and that the other requirements for disallowance under sec_162 are satisfied 93_tc_151 sec_1_162-18 income_tax regs in any event in the instant case we need not examine the legality of the payments to scs deductions are a matter of legislative grace and a taxpayer seeking a deduction must meet every condition that congress has imposed for entitlement to the deduction claimed 292_us_435 to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 whether an expenditure is ordinary and necessary is a question of fact to be decided on the basis of all of the facts and circumstances 320_us_467 309_f2d_431 9th cir affg 36_tc_672 brizell v commissioner supra pincite in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 290_us_111 the test of deductibility of payments made for services is whether the payments are reasonable and are in fact payments purely for services which are actually rendered 77_tc_881 sec_1_162-7 income_tax regs what matters is the nature of the services performed and not the label put on them by the payor and the payee 76_tc_646 and cases cited therein petitioners bear the burden of proving what portion of the fees is allocable to deductible expenses id petitioners contend that scs rendered continuous substantial and valuable consulting services to powertex and consulted with powertex on marketing advertising business planning customer development new products finance etc petitioners however submitted no records in evidence reflecting services performed by scs mr podd testified that he would call mr clark at all hours of the day and night seeking direction leadership and knowledge of the industry neither party called mr clark to testify at trial respondent contends that petitioners' failure to call mr clark allows us to conclude that his testimony would not have supported their arguments if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 it appears that mr clark could have been subpoenaed by either petitioners or respondent accordingly we draw no inference from the fact that neither party subpoenaed mr clark nonetheless several aspects of the relationship between powertex scs and mr clark cause us to scrutinize the relationships between them during mr clark negotiated and executed the license agreement between powertex and sea-land during he also authorized sea-land to give free freight to powertex for shipment of its liners mr clark also incorporated scs in and entered into the consulting agreement between scs and powertex the consulting agreement provides that scs will provide technical expertise in the manufacturing marketing and sale of the sea bulk units mr podd however admitted that mr clark had no experience in the liner industry and that his expertise was in the refrigerated container industry mr clark left sea-land during and within months the free freight arrangement for shipment of powertex liners was terminated by sea-land the sea-land lawsuit filed in describes the payments required by the consulting agreement as bribes or kickbacks and contends that all of mr clark's activities with regard to powertex were undertaken in his capacity as an employee of sea-land a deduction for a kickback has been allowed when the payments were not shown by the commissioner to be illegal and the taxpayer established that the payments were ordinary and necessary business_expenses see brizell v commissioner supra in the instant case however petitioners consistently characterize the payments to scs as consulting fees and they do not contend that the payments are deductible as legal kickbacks moreover even had they made such a contention they have failed to produce any evidence which would suggest that kickbacks are normal and customary in the container liner industry see id pincite kickbacks found to be ordinary within the meaning of sec_162 where the record contained ample evidence that such payments were common in the printing industry 42_tc_13 revd on other grounds 375_f2d_351 6th cir commercial bribes not ordinary because there was no reliable evidence that other similar arrangements or practices were common in the industry 41_tc_457 affd 340_f2d_936 7th cir taxpayer failed to show that it normally made such payments or that such payments were commonly made in the industry based on the record before us we conclude that petitioners have not established that mr clark individually or through scs provided any services to powertex beyond those he provided in his capacity as an employee of sea-land consequently we hold that powertex may not deduct the payments to scs in in the amount of dollar_figure as an ordinary and necessary business expensedollar_figure iv issue whether amounts deducted by powertex as management fees paid to powertex plus international inc are reasonable payments for services rendered findings_of_fact during the years through the podds and mrs podd were canadian citizens from through the podds and mrs podd did not hold any immigration status or visa with the united_states during the immigration and naturalization service ins detained mr podd while he was crossing the united_states canadian border and questioned him about his immigration status and right to work in the united_states on date powertex plus international inc plus was incorporated in canada by mr podd originally under the name powerweb corporation ltd petitioners' law firm advised mr podd as we noted the witness who could have offered the most illuminating testimony concerning the services provided by scs mr clark was not called to testify by either respondent or petitioners given the fact that mr clark authorized sea-land to give free freight to powertex for the shipment of liners to powertex customers the free freight arrangement was terminated shortly after mr clark retired from sea-land and thereafter sea-land filed suit to recover the payments from powertex to scs the most plausible explanation for the payments is that they were kickbacks to mr clark petitioners have obvious reasons for not contending that the payments were kickbacks and respondent as noted may have been reluctant to characterize the payments as illegal kickbacks due to the burden_of_proof provision in sec_162 in any event we are left with a less than adequate record concerning the scs payments and it is petitioners' burden to prove that such payments were ordinary and necessary business_expenses to incorporate and receive wages from plus in canada because of the prohibition against a canadian citizen's working in the united_states without a visa during the years through mr podd owned percent of the outstanding_stock of plus and mrs podd stephen and victor jr each owned percent mr podd was its president mrs podd was its secretary and stephen and victor jr were vice presidents the podds and mrs podd were also the only employees of plus during this time period a management agreement dated date and executed by victor jr as vice president of powertex and mr podd as president of plus provided that plus would operate powertex for the period from date to date in return for compensation of dollar_figure the agreement provided that it could be terminated by mutual agreement and otherwise would be automatically renewed for successive year terms mr podd and victor jr prepared three amendments to the management agreement increasing the compensation payable to plus to dollar_figure for fiscal_year dollar_figure for fiscal_year and dollar_figure for fiscal years through although the amendments stated that they were executed on date date and date they were not actually executed until late or early powertex made payments to plus as follows date date date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number during the fiscal years ending date through date powertex claimed deductions on its federal corporate_income_tax returns for payments to plus in the following amounts fiscal_year ending amount date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number during the years through plus' place of business was located pincite beverley avenue montreal quebec canada which was also used as a residence by mr podd mrs podd and stephen during such years additionally powertex deducted expenses for an office maintained at the beverly avenue address on its federal corporate_income_tax returns for the fiscal years ending date through date during the same period however powertex also maintained offices at the rouses point facility for use by the podds and mrs podd during the fiscal years ending date and powertex claimed depreciation_deductions on its federal corporate_income_tax returns for a desk chair and other standard office furniture located pincite beverly avenue powertex also paid the podds' worldwide travel and entertainment_expenses plus paid the following wages in canadian dollars year mr podd mrs podd victor jr stephen dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number opinion in the notices of deficiency respondent adjusted the income of powertex by disallowing the deductions claimed for management fees paid to plus for the fiscal years ending in through respondent determined that such amounts were neither ordinary and necessary business_expenses nor expended for the purpose designated deductions are a matter of legislative grace and a taxpayer seeking a deduction must meet every condition that congress has imposed for entitlement to the deduction claimed new colonial ice co v helvering u s pincite sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the determination of whether an expenditure satisfies the requirements of deductibility under sec_162 is a question of fact to be decided on the basis of all of the facts and circumstances commissioner v heininger u s pincite hearn v commissioner f 2d pincite brizell v commissioner t c pincite in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose deputy v du pont u s pincite an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business welch v helvering u s pincite management expenses are among the items included in business_expenses sec_1_162-1 income_tax regs the test of deductibility of payments made for services is whether the payments are reasonable and are in fact payments purely for services which are actually rendered achiro v commissioner t c pincite sec_1_162-7 income_tax regs what matters is the nature of the services performed and not the label put on them by the payor and the payee estate of boyd v commissioner t c pincite and cases cited therein petitioners bear the burden of proving what portion of the fees is allocable to deductible expenses id petitioners argue that the amounts labeled as management fees paid from powertex to plus are deductible under sec_162 as ordinary and necessary business_expenses petitioners contend that plus provided substantial regular and valuable management services mr podd testified that plus provided powertex services in the nature of general guidance and direction more specifically it was mr podd's uncontroverted testimony that plus reviewed sales invoices and entertained customers of powertex respondent contends that the fees paid to plus are not deductible because they lacked a business_purpose and because plus was merely a holding_company which failed to provide any significant services to powertex respondent does not argue that the management fee payments were not reasonable at trial petitioners offered credible testimony that significant services were provided to powertex through plus on the record before us we hold that the payments made by powertex to plus as management fees during the years in issue were for services actually rendered and that therefore they are deductible under sec_162 iv issue whether individual petitioners received constructive dividends findings_of_fact respondent determined that the podds and mrs podd received constructive dividends from a variety of sourcesdollar_figure on brief respondent concedes that mr podd did not receive dividend income of dollar_figure from his constructive receipt of the amoco patents from powertex via the granting of patent rights in his name during petitioners conceded some of the items of dividend income in the stipulations of facts the only items continued respondent determined that mr podd victor jr and stephen each received constructive_dividend income of dollar_figure during and dollar_figure during which amounts are of the disallowed royalty expenses claimed by powertex of dollar_figure during and dollar_figure during additionally in accordance with respondent's determination that the dollar_figure management fee expenses paid_by powertex to plus for the through taxable years were not ordinary and necessary business_expenses respondent determined that such payments constituted constructive dividends initially respondent determined in the notices of deficiency that mr podd received dollar_figure of constructive_dividend income for and and that the podds and mrs podd received dollar_figure of constructive_dividend income for by way of amended answers respondent also determined that victor jr and stephen each received dollar_figure of constructive_dividend income for and continued of dividend income petitioners address on brief concern the constructive dividends that respondent determined were attributable to the disallowed management fees paid_by powertex to plus and the disallowed royalty expenses accordingly we consider the individual petitioners to have conceded that they received constructive dividends as determined by respondent except as to those amounts related to the disallowed royalty and management fee expenses and the granting of patent rights to mr podd during see 91_tc_524 ndollar_figure opinion a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 dividends are taxable as ordinary_income to shareholders to the extent of the earnings_and_profits of the corporation sec_316 a dividend need not be formally declared or even intended by the corporation 368_f2d_439 9th cir affg tcmemo_1965_84 321_f2d_598 3d cir affg 36_tc_446 277_f2d_879 8th cir affg 32_tc_815 additionally the distribution need not be made to a shareholder but only for the shareholder's personal benefit 82_tc_335 56_tc_717 the determination of whether a constructive_dividend has occurred is a question of fact which depends on each case 461_f2d_865 5th cir the only argument petitioners advance with respect to the royalty payments is that the full amount of such payments is deductible as an ordinary and necessary business_expense and therefore cannot be a constructive_dividend as discussed supra we have found that the appropriate royalty rate for the patents licensed pursuant to the tri-podd license agreement is percent to the extent that royalty payments were made in excess of percent such amounts are not ordinary and necessary business_expenses consequently the excess is nondeductible expenditures made by powertex for the personal benefit of its shareholders and constitute constructive dividends to the podds see 725_f2d_1183 9th cir 85_tc_332 37_tc_650 with regard to the dollar_figure management fee expenses paid_by powertex to plus for the through taxable years we held above that such payments were ordinary and necessary business_expenses pursuant to sec_162 and accordingly we hold that these payments are not constructive dividends vi issue whether victor jr was a resident_of_the_united_states during findings_of_fact victor jr is a canadian citizen beginning in the podd family resided at their home pincite beverly avenue mount royal montreal canada during victor jr was granted an h-3 visa by the united_states on date victor jr filed an application_for resident_alien immigration status with the immigration and naturalization service ins on date victor jr obtained a united_states_resident alien green card from the ins entitling him to resident_alien status from date through date victor jr held resident_alien immigration status with the united_states during date victor jr met ann cohen a resident of bay club drive fort lauderdale florida victor jr and ms cohen eventually began dating and were married on date during victor jr conducted business for powertex in florida by contacting and meeting with its florida customers victor jr utilized a phone desk and fax machine located in ms cohen's apartment for conducting powertex business victor jr also utilized an automobile owned by powertex while in florida during on date powertex purchased mobile telephone service for victor jr 's use at ms cohen's apartment during or around may of victor jr transported a boat that he owned with stephen from rouses point new york to fort lauderdale florida docking it at the marina servicing ms cohen's apartment in the insurance_policy covering the boat victor jr listed ms cohen's apartment as his address and the address where the boat is normally kept on date victor jr obtained a driver's license issued by the state of florida again ms cohen's apartment is listed as his address during victor jr incurred charges on his credit card for days in florida and for days in other locations in the united_states for the taxable_year victor jr filed a canadian resident income_tax return for the taxable_year victor jr claimed that he was a united_states_resident for income_tax purposes and resided in fort lauderdale florida during victor jr also held a quebec driver's license and belonged to a health club in montreal he owned two automobiles which were registered in montreal and garaged at his parents' home many of his personal belongings remained in his parents' home he maintained bank accounts at four montreal banks in during he also received personal services from a doctor a dentist a hairdresser and a tailor in montreal opinion for purposes of the federal_income_tax an alien individual will be treated as a resident_alien of the united_states with respect to any calendar_year if at any time during such calendar_year the individual is a lawful permanent resident_of_the_united_states sec_7701 sec_301_7701_b_-1 proced admin regs an individual is a lawful permanent resident_of_the_united_states at any time if the individual has the status of having been lawfully accorded the privilege of permanently residing in the united_states as an immigrant in accordance with the immigration laws ie such individual holds a green card and that status has not been revoked and has not been administratively or judicially determined to have been abandoned sec_7701 sec_301_7701_b_-1 proced admin regs an alien individual who is issued a green card is considered a resident_alien of the united_states for united_states income_tax purposes on the first day that the individual is present in the united_states as a lawful permanent resident regardless of the number of days that the individual is present in the united_states sec_7701 sec_301_7701_b_-4 proced admin regs accordingly because victor jr held a valid green card during he generally would be treated as a resident_alien of the united_states with respect to that year if for income_tax purposes canada also considered victor jr to be a resident of that country for he potentially would be subject_to double_taxation the united states-canada income_tax treaty the treaty however provides a method for alleviating such potentialdollar_figure the united_states income_tax treaties are on equal footing with domestic law in that both are the supreme law of the land u s const art vi cl see also sec_894 the provisions of this title shall be applied to any taxpayer with due regard to continued treaty provides a series of so-called tie-breaker rules for determining residence where an individual qualifies as a resident of both countries as follows where by reason of the provisions of paragraph an individual is a resident of both contracting states then his status shall be determined as follows a he shall be deemed to be a resident of the contracting state in which he has a permanent home available to him if he has a permanent home available to him in both states or in neither state he shall be deemed to be a resident of the contracting state with which his personal and economic relations are closer centre of vital interests b if the contracting state in which he has his centre of vital interests cannot be determined he shall be deemed to be a resident of the contracting state in which he has an habitual abode c if he has an habitual abode in both states or in neither state he shall be deemed to be a resident of the contracting state of which he is a citizen and d if he is a citizen of both states or of neither of them the competent_authorities of the contracting states shall settle the question by mutual agreement continued any treaty obligation of the united_states which applies to such taxpayer sec_7852 for purposes of determining the relationship between a provision of a treaty and any law of the united_states affecting revenue neither the treaty nor the law shall have preferential status by reason of its being a treaty or law if a treaty conflicts with a federal_law the later in time will prevail 130_us_581 124_us_190 see also 98_tc_672 affd without published opinion 15_f3d_1160 d c cir convention between the united_states of america and canada with respect to taxes on income and on capital date art iv par t i a s no big_number 1986_2_cb_258 as amended by protocol date 1986_2_cb_270 and by second protocol date 1986_2_cb_274 hereinafter canada convention paragraph of the treaty defines the term resident as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature but in the case of an estate_or_trust only to the extent that income derived by such estate_or_trust is liable to tax in that state either in its hands or in the hands of its beneficiaries canada convention art iv par consequently for the tie-breaker rules to apply it must be shown that in addition to being a resident_of_the_united_states victor jr also is treated as a canadian resident under canadian law for the taxable_year victor jr has introduced evidence tending to show his physical social and personal nexus with canada neither party however has introduced any evidence of the on date the united_states and canada signed a third protocol to the treaty a revised protocol was signed by the united_states and canada on date and replaced the protocol signed during date the revised protocol modified the definition of resident contained in article iv the new definition however is not applicable to the year at issue a fourth protocol between the united_states and canada was signed in ottawa during date on date the irs announced that the united_states recently exchanged instruments of ratification for this protocol with canada announcement 1998_23_irb_5 date canadian law concerning residence in the absence of any evidence regarding the canadian law for determining residence for income_tax purposes we conclude that victor jr was not a canadian resident for income_tax purposes in see 73_tc_1045 petitioner not considered a resident of the united kingdom where he failed to cite any united kingdom statutory or case law authority afshar v commissioner tcmemo_1981_241 where neither party has offered any material with respect to the applicable foreign law we need not take judicial_notice of such law affd without published opinion 692_f2d_751 4th cir accordingly the tie-breaker rules of the treaty are inapplicable consequently we hold that victor jr is a resident_of_the_united_states for pursuant to sec_7701 vii issue additions to tax and penalties findings_of_fact respondent determined additions to tax for negligence under sec_6653 and b additions to tax for negligence under sec_6653 additions to tax for substantial understatements under sec_6661 and accuracy-related_penalties for negligence or substantial understatements under sec_6662 respondent also determined additions to tax for failure_to_file tax returns under sec_6651 and additions to tax for failure to make deposit of taxes under sec_6656 underpayment due to negligence opinion sec_6653 and sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition of percent of the interest payable under sec_6601 on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6653 sec_6662 sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if reasonable_cause exists for the underpayment and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs substantial_understatement sec_6661 imposes an addition_to_tax in an amount equal to percent of the underpayment of income_tax if the underpayment is attributable to a substantial_understatement sec_6661 applies to tax returns with a due_date prior to date sec_6661 was repealed with regard to returns having a due_date after date and recodified in sec_6662 sec_6662 and b imposes a penalty in an amount equal to percent of the portion of underpayment which is attributable to any substantial_understatement_of_income_tax for purposes of sec_6661 and sec_6662 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure or in the case of a corporate taxpayer dollar_figure sec_6661 and b d a and b the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year reduced by any rebate sec_6661 sec_6662 in calculating understatements items for which there was substantial_authority or adequate_disclosure are not to be considered sec_6661 and ii d b i and ii failure_to_file tax_return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 failure to make deposit of taxes sec_6656 imposes an addition_to_tax for failure to deposit timely a tax in a government depositary unless it is shown that such failure was due to reasonable_cause and not due to willful neglect for additions to tax assessed after date the amount of the addition is percent of the underpayment sec_6656 for deposits required to be made after date the addition is percent of the underpayment in cases where the delinquency persists for more than days petitioners argue that they are not liable for any of the penalties and additions to tax because they reasonably relied on the advice of competent tax experts if a taxpayer reasonably relies in good_faith upon the advice of a competent tax professional in the preparation of the taxpayer's return the penalties and additions to tax such as those in issue in the instant case may be inapplicable see 469_us_241 failure_to_file 933_f2d_757 9th cir substantial_understatement 94_tc_473 negligence housden v commissioner tcmemo_1992_91 failure to make deposit of taxes the individual petitioners were canadian citizens unfamiliar with the u s tax system they sought assistance from a certified_public_accountant in the united_states in order to comply with the provisions of the internal_revenue_code the accountant for the individual petitioners and powertex ronald r plante a c p a with peat marwick testified as to his role in the preparation of petitioners' tax returns mr plante had a longstanding professional association with powertex and the individual petitioners which began around or mr plante credibly testified that petitioners sought his advice in order to fulfill their tax obligations in the united_states it is well documented in the record that petitioners relied upon the advice of mr plante it is obvious that mr plante possessed sufficient expertise in the field of tax law and we believe that with the exception of the issue concerning the deduction claimed by powertex for consulting fees paid to scs petitioners provided him with the necessary and relevant information to prepare their tax returns after a careful review of the record we hold that based on all the facts and circumstances except as to the scs consulting fees issue petitioners reasonably relied in good_faith on the advice of mr plante and are therefore not liable for the penalties and additions to tax as determined by respondent as to the scs consulting fees issue we hold that petitioners have not met the requirements of the reasonable_cause exception that are necessary to avoid imposition of the sec_6662 accuracy- related penalty if a taxpayer relies reasonably and in good_faith upon the advice of a competent and experienced accountant in the preparation of the taxpayer's return the penalty for negligence or the intentional disregard of rules or regulations is not applicable weis v commissioner supra pincite to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was a result of the preparer's mistakes 59_tc_473 sec_1_6664-4 income_tax regs although petitioners' c p a ronald plante testified at trial he did not state whether he was provided any information with respect to the scs consulting fees issue under the circumstances we hold that powertex has failed to establish that it furnished mr plante with necessary and relevant information with regard to the consulting fees paid to scs and that the incorrect treatment of this issue was due to his mistakes accordingly we hold that powertex is liable for the sec_6662 accuracy-related_penalty with regard to the deduction claimed for consulting fees paid to scs for the fiscal_year ending date as determined by respondent to reflect the foregoing decisions will be entered under rule
